Title: To George Washington from Major General Philemon Dickinson, 20 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        [Bordentown, N.J., 20 June 1778]
                    
                    Since writing your Excellency a few minutes ago, I received the inclosed from G. Maxwell.
                    A Hessian Deserter this moment came in, an intelligent fellow, he say’s, the reason of their marching so slow, is the weight of their Baggage—I suppose plunder—hundreds of the Hessians, were knocked up with the heat of Yesterday. I have the honor to be Your Excellencys most Obt
                    
                        Philemon Dickinson
                    
                    
                        Saturd⟨ay⟩ Eveng ⟨mutilated⟩ deserter say’s, their whole army, marches in one column—the Tories carried in 40 oxen, & many Sheep to the Enemy this morng.
                    
                 